SUPPLEMENTAL OPINION ON REARGUMENT
We are asked, on reargument, to reconsider our decision that the tax imposed by the Resolution of the Lawrence Township School District is invalid because it is a property rather than an excise tax, and therefore, as to corporate taxpayers, is forbidden by the provision of the statute which denies authority to the local body to tax property already taxed by the State. We deem it unnecessary to review thegrounds upon which that decision was based in view of the fact that in the Hampton Township School District Tax Case, 362 Pa. 395
and the Centerville Borough School District Tax Case,362 Pa. 400, it is held that even if such a tax be an excise and not a property tax, it is invalid because in violation of the prohibition in the statute against the local body imposing a tax on the privilege of employing property which is already taxed by the State. *Page 387